In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1921V
                                         UNPUBLISHED


    ROBERT LERMOND,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: January 30, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Guillain-Barre
                        Respondent.                           Syndrome (GBS)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

       On December 11, 2017, Robert Lermond filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (GBS) as a
result of his October 12, 2016 influenza (“flu”) vaccine. Petition at 1; Stipulation, filed
January 29, 2020, at ¶¶ 2, 4.

        On August 30, 2018, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On January 29, 2020, the parties filed the attached
joint stipulation, stating that a decision should be entered awarding compensation. I find
the stipulation reasonable and adopt it as my decision awarding damages, on the terms
set forth therein.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $475,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a), including pain and suffering,
        past and future unreimbursed medical expenses, and actual and anticipated loss
        of earnings. Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
ROBERT LERMOND,                     )
                                    )
                Petitioner,         )
    v.                              )
                                    )                 No. 17-1921V
SECRETARY OF HEALTH                 )                 Chief Special Master Corcoran
AND HUMAN SERVICES                  )
                                    )
               Respondent.          )
____________________________________)

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Robert Lermond, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine

Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt

of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the

“Table”), 42 C.F.R. § 100.3 (a).

       2. Petitioner received the flu vaccine on October 12, 2016.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as a result of

receiving the flu vaccine within the time period set forth in the Table. Petitioner further alleges

that he experienced the residual effects of his GBS for more than six months.

       5. There is not a preponderance of the evidence demonstrating that petitioner’s GBS and

its residual effects were due to a factor unrelated to his October 12, 2016 flu vaccine.

       6. Petitioner represents that there has been no prior award or settlement of a civil action
for damages as a result of his GBS and residual effects.

        7. Accordingly, petitioner is entitled to compensation under the terms of the Vaccine

Program for his GBS. Therefore, a decision should be entered awarding the compensation

described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $475,000.00, in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-15(a), including pain and suffering, past and future unreimbursed medical
        expenses, and actual and anticipated loss of earnings.

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

                                                     2
       12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation either immediately or as part of the annuity contract, will be used

solely for petitioner’s benefit as contemplated by a strict construction of 42 U.S.C. §§ 300aa-

15(a) and (d), and subject to the conditions of 42 U.S.C. §§ 300aa-15(g) and (h).

       13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300 aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 12, 2016, as

alleged by petitioner in a petition for vaccine compensation filed on or about December 11,

2017, in the United States Court of Federal Claims as petition No. 17-1921V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.



                                                  3
       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION
/


/


/


/


/




                                                 4
Respectfully submitted.

PETITIONER:



ROBERT LERMOND

ATTORNEY OF RECORD FOR                       AUTHORIZED REPRESENTATIVE
PETITIONER:                                  OF HE ATTORNEY GENERAL:




                               URANT. PLLC
1717 K Street NW. Suite 900
Washington, DC 20006                         Civil Division
Tel: (202) 775-9200                          U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, DC 20044-0146



AUTHORIZED REPRESENTATIVE                    ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                   RESPONDENT:
AND HUMAN SERVICES:



TAMARA OVERBY
                                         ~   DARRYL R. WISHARD
Acting Director, Division of Injury          Senior Trial Attorney
Compensation Programs                        Torts Branch
Healthcare Systems Bureau                    Civil Division
U.S. Department of Health                    U.S. Department of Justice
 and Human Services                          P.O. Box 146
5600 Fishers Lane                            Benjamin Franklin Station
Parklawn Building. Mail Stop 11 C-26         Washington, DC 20044-0146
Rockville, MD 20857                          Tel: (202) 616-4357



Dated:




                                         5